Title: To John Adams from Edmund Jenings, 20 November 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels Nov. 20. 1780
     
     Your Excellencys Letter of the 7th Instant came duly to Hand.
     The Queries, sent to England, came to me from Madrid; that which regards Instructions to inspire the American Agents with distrust of one Another, has not been explained to me, and therefore I know not what Suggestions have been, and were to be used for that purpose, perhaps none were, but only directions given for it, as is Usual in drawing up political Instructions. However I will write to Know what was said and done in pursuance thereof, and Immediately do myself the Honor of Communicating the Answer to your Excellency.
     I do not know your Excellencys opinion of the King of Englands Speech, and the proceedings of Parliament thereon, but to me the same leaven of Malice is mixed therein, as in the former Conduct of that King and People, under whom we have suffered so much. However, I think I observe, that they bear with greater Patience the Talk of our Independancy, and when Any One declares, that the Sense of the Nation is Against the American War, it passes without Contradiction. This is little, but it is Something, considering the former Obstinacy and Insolence. It was with pleasure I read that the Absurdity of Pulteneys Opinion, that the war became Just, when the Americans refused to Negociate was Answered in some degree by Mr. Fox. A fuller Answer might have been given, such a One, as might have touched the Man himself, but this would have rendered Him, if possible, more perverse and Obstinate, for Fools and Knaves are never convinced by Reason, but are made more foolish and Knavish by Conviction.
     I observe that Col. Hartley, Cosin to David, has given Notice of a Motion to address the King to make peace with America upon any Terms.
     My Anxiety is great at this Moment about the Conduct, which the States General may hold in their present Situation. Never surely were a people treated with more Outrage and Insult than the Dutch. The Proceedings of the King of England cannot be Accounted for, but on a Supposition, that He Knows, He has so strong a Party among them, that He shall Oblige the whole to be subservient to his purposes, and that He will by a desperate blow enable himself by the seizure of the Dutch Property in the English Funds, to carry on the War at their Expence. The personal Attack on the Pensioner Van Berkel is, I imagine, a Party business to give Weight to those, who Evidently concur with Sir J York, and to ruin the true friends of the Republic. If Minheer Van Berkel is sacrificed—this will be the Effect, but this cannot be done without debasing at the same Time the Dignity and endangering the Liberty of Holland. All Europe will then see and Act Accordingly, it will see that there is no Insult, or Outrage, which the Dutch will not put up with to save the triffling Comperative Interests of Individuals. I doubt not that the Dutch Money in the English Funds is the Object of the English Kings Threats—his Avarice will seize it—but will the Punishment of Monsieur van Berkel answer all the purposes of England? The ruin of the Patriotic Party may be Attained by it, and this is an Object with those in Holland who evidently Act in Concert with the English Minister, to whom I doubt not they have suggested this Malicious Measure, to serve their purposes against the public Freedom, but the whole of the English Kings Designs will not be compleated thereby. I am sure it has been determind some time to seize the Dutch Interest in the Funds with or without reason, and it is with this View, that He has endeavoured by repeated Outrage and Insult to force them to some strong Acts to give a color to his Unwarrantable Policy. The Violation of their Independancy at Home and Abroad and in particular the Affair of St. Martins cannot be accounted for on other Grounds. Whether Obedience is paid to the Order, (for such it appears to all Europe) to punish an Individual will little Signify. Fresh Occasions will be taken and made, until this avaritious Necessity of England is satisfied, and therefore let not the Dutch Think they can ward off the premeditated Blow, let them take those Measures which their true and Solid Interests demand. Let them Act with Vigor or the King of England will govern them in all Cases whatever.
     To this End, there is one Thing most Obviously to be done. They ought to draw their Money immediately out of the Funds as silently as possible, and never trust them Again, that they may not in future be led into Temptation to Sacrifice the public Interest to partial and Selfish Views. The States themselves ought to take measures to secure the Virtue of the People by preventing them putting themselves in a Situation, that may induce them to fear more for a private than the general Interest.
     The Dutch have done Noble Actions—I wish the Recollection of them would reanimate their Minds. They opposed Lewis the 14th a formidable Power in the Heigth of his Strength and Glory, who attempted to render them subservient to his purposes: they then Acted bravely and Magnanimously in Support of their Independancy. They sacrificed all private Interest and Property, and the very Soil, on which they Stood to defeat their Ennemy. Can they not now bear to Sacrifice the pecuniary Interest of a few Individuals to preserve their public Independancy. They contend for a greater Interest than a specifyed Sum of Money. They contend for a continued encreasing wealth, which flows from extended Commerce and at the same time, for their Honor and Liberty and that too Against a desperate weakned and disgraced People, who have ever been their Rivals and are now their avowed Ennemies and insulting Masters.
     All Men must see, that England is in such a desperate State, that She will not stick at any thing, that may serve to extricate Herself from her present Danger. She will not and thinks she ought not to Keep any Faith, where the Breach of it may tend to save Her from Ruin. She will Justify herself on this ground to her People, Salus Populi est Suprema Lex, and they, blinded by their Avarice and Ambition, will approve of the Doctrine and the Measures taken in Consequence thereof altho they must Eventually be fatal to themselves, for the Seizure of the Dutch Property will destroy all future Credit with Foreigners—it will at the same Time shake it much at Home. Hitherto public Credit has never been violated, when it is violated in any one Instance, under any pretence and for any purpose, it may, and will be violated in others. This must be Obvious to all, it will be felt and acted upon by many and by Consequence the raising the Supplies as Usual will be much embarrassed, if not totally put a stop to by a general Distrust.
     I am shocked and grievd beyond Measure at the Defection of Arnold.
     I beg your Excellency to Excuse my sending to you for your perusal and conveyance in the Safest Manner two Pacquets from Mr. Amory. He seems to be a repentant Sinner and deserving of our forgiveness—if your Excellency thinks so, I am Confident you will render Him a most essential Service in putting his Papers in the Way of being Transmitted to Boston. If your Excellency does, let me beg that you would make a Note by what ships they may go.
     I am with the greatest Respect Sir your Excellencys most Faithful & Obedient Humbl Sert.
     
      Edm: Jenings
     
    